Citation Nr: 1201603	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-45 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left leg disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998, and from September 1999 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss and a left leg disorder.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in November 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing in October 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011). 

The issue of entitlement to service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent, credible, or probative evidence that the Veteran currently has a bilateral hearing loss disability that is related to his active service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the December 2006 and June 2007 letters.  In the letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's subjective medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's DD Forms 214 show that his military occupational specialty (MOS) was a cornet or trumpet player and Army Bandsperson, and does not reflect combat decorations or badges.  However, it is noted that the Veteran served in a designated imminent danger pay area in Iraq.  As such, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) may be applied in this case, and lay or other evidence will be considered sufficient proof of acoustic trauma during his active military service.  38 U.S.C.A. § 1154(b) (West 202); 38 C.F.R. § 3.304(d) (2010).  The question for consideration is whether a bilateral hearing loss disability, if any, is causally related to such in-service noise exposure.  

Review of the evidentiary record reveals there is no competent evidence showing that the Veteran currently has a bilateral hearing loss disability for VA purposes.  
Service treatment records include an April 1998 audiometric report, which documents the Veteran's bilateral auditory thresholds in the frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz as between 15 and 30 decibels.  The audiometric evaluation conducted upon entering his second period of service shows that the auditory thresholds in frequencies stated above as between 0 and 20 decibels.  See the August 1999 report of medical examination.  No hearing loss abnormality was noted in the April 1998 audiometric report or the August 1999 report of medical examination at enlistment.  The Veteran also denied having or ever had a history of hearing loss or ear, nose, or throat trouble on his August 1999 report of medical history.  

Critically, the Veteran's claims file is absent of any private or VA outpatient treatment records during the first post-service year or at any time since his discharge from service.  The Veteran was afforded a VA examination through QTC Medical Services (QTC) in June 2007.  The Veteran informed the VA examiner that while in service, he was exposed to acoustic trauma via band noise, arms fire, artillery, and explosives.  He stated that his military duties consisted of being a trumpet player and operations manager.  He also indicated that he fired weapons in service as well.  After discharge from service, the Veteran worked with the Texas Department of Transportation (DOT) for three days with the use of hearing protection and NASA information technology (IT) department for one month, without the use of hearing protection.  Upon audiological testing, the examiner noted that the Veteran's bilateral auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were between 5 and 20 decibels.  The speech recognition score for both ears, using the Maryland CNC test, was 100 percent.  The VA examiner concluded that for the Veteran's claimed bilateral hearing loss, there is "no diagnosis because there is no pathology to render a diagnosis." 

The Board finds that there is a lack of competent medical evidence showing that the Veteran currently has a bilateral hearing loss disability.  The June 2007 QTC audiological examination report does not show that the Veteran has any degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  Furthermore, the examination report does not show his bilateral auditory thresholds as meeting the criteria for impaired hearing pursuant to 38 C.F.R. § 3.385.  Again, his auditory thresholds for both ears in any of the frequencies did not reach 40 decibels.  The auditory thresholds for a least three of the frequencies are not 26 decibels or greater.  The speech recognition scores were higher than 94 percent.  Thus, the Veteran did not reach the legal criteria for a current disability of bilateral hearing loss.  As noted, the Veteran has given no indication of post-service treatment for the claimed bilateral hearing loss disability.  Therefore, the evidence of record is void of any medical treatment or diagnosis for this claimed disorder.  The Veteran was informed in December 2006 and June 2007, that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records and VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has bilateral hearing loss, but this contention is not found to be credible because it is inconsistent with the evidence of record, namely the June 2007 examination report, which reflects no diagnosis of bilateral hearing loss.  As such, there is no competent, probative, or credible evidence of record that documents the presence of bilateral hearing loss caused by the Veteran's active military service.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed bilateral hearing loss, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of a current bilateral hearing loss disability, service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran contends that service connection is warranted for his left leg disorder.  Review of the Veteran's service treatment records reflects complaints of left leg problems.  In November 2005, the Veteran complained of low back pain with radiation to the left knee for approximately three days.  Similarly, the Veteran complained of pain in his left posterior thigh down to his left knee, with unknown etiology, for approximately five days in March 2006 and in May 2006.  
In June 2007, the Veteran was afforded a VA examination through QTC Medical Services in connection with his service connection claim for a left knee disorder.  After physical examination of the Veteran, the VA examiner concluded that a diagnosis for the claimed left knee disorder could not be made because there was no pathology to render a diagnosis.  As such, the Veteran's claim was denied because there was no evidence of a current disability for the claimed disorder.  

As previously mentioned, the Veteran served in a designated imminent danger pay area and served in Operation Iraqi Freedom (Iraq) from August 2004 to February 2005.  Therefore, he is a "Persian Gulf veteran" as defined by regulation.  See 38 C.F.R. § 3.317.  Although the Veteran has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

The Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  To date, his claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and he has not been notified of this law or regulation.  As such, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to left leg prior to readjudicating his appeal.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for claims based on Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Schedule a Gulf War examination with regard to the Veteran's claim for service connection for a left leg disorder.  Current VA Gulf War Examination Guidelines must be followed.  The claims folder should be reviewed and that review should be indicated in the examination report.  All indicated tests should be performed, and all findings reported in detail.  

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records, and any post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current report of pain in his left leg is part of a medically unexplained chronic multi-symptom illness or an otherwise undiagnosed illness.  If his symptom(s) are attributable to a known diagnosis, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed disorder originated in service, is related to active service, or due to his service-connected degenerative disc disease L5-S1, of the lumbar spine.  

All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  A complete rationale should accompany all opinions expressed. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


